Title: To John Adams from John Browne Cutting, 31 May 1790
From: Cutting, John Browne
To: Adams, John



Dearr Sir
London 31 May 1790

I write You but a single line just to inclose a few papers.
Understanding that Congress meant to adjourn some time in may—I suppose it very possible that You may not be in New York when the british packet shall arrive.  I mean therefore to write You directed for Boston.
On the subject of the impressed american seamen I have written to Mr Jefferson very fully.
If any thing of particular importance shou’d arrive by the Mail of the morrow from the Continent—you shall have it—by a seperate letter.
With the greatest respect & attachment / I have the honor to be / Your Most Obedt Sert.

J. B. Cutting.